Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 6 have been amended. No claims have been added or cancelled. Claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed on Oct 17, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Barkan (US 20080232527 A1) and Ho et al (US 20150117635 A1) fails to teach or suggest "wherein all of the first physical-layer circuit and the at least one second physical-layer circuit receive the output oscillation signal from the crystal oscillator, and utilize the output oscillation signal to generate multiple clock waveforms, respectively” in claim 1.
In response the Examiner respectfully disagrees because Barkan’527 discloses: “FIG. 2, the multi-port PHY IC 202-1 includes four PHY ports 204-1” (par 0044), “RX_CLK from each of the PHY ports 204-1 is received by an output multiplexer 220-1. The output multiplexer 220-1 is controlled by a control module 230. The multiplexer 220-1 selects the RX_CLK from the port within the multi-port PHY IC 202-1 that is receiving the grandmaster clock”(par 0045), “Each of the PHY ports 204-1 is associated with an input multiplexer 260-1. The input multiplexer 260-1 selects the clock from either the local oscillator or the improved grandmaster clock from the clock synchronizer 240 as the TX_CLK for the port 204-1. These multiplexers 260-1 are also controlled by the control module. If a port 204-1 is designated as the source of the grandmaster clock, the multiplexer 260-1 will select the local oscillator to be the TX_CLK for that port. Otherwise, the TX_CLK will be received from the clock synchronizer 240” (par 0047).
 Therefore, Barkan’527 discloses any one of port 204-1 can select local oscillator to be the TX_CLK for that port for further clock generation if it’s the source of the grandmaster clock while any port of the ports can be selected in this way for different occasion/time. Therefore Barkan’527 teaches "wherein all of the first physical-layer circuit and the at least one second physical-layer circuit receive the output oscillation signal from the crystal oscillator, and utilize the output oscillation signal to generate multiple clock waveforms, respectively”. Here one of PHY port 204-1 can be equated to first physical-layer circuit and another PHY port 204-1 can be equated to at least one second physical-layer circuit. 
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 6 which recites similar features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan (US 20080232527 A1) in view of Ho et al (US 20150117635 A1).

Regarding claim 1 (Currently amended), Barkan’527 discloses an Ethernet transceiver device (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060), comprising: 
a crystal oscillator (see, fig. 2, local/external crystal oscillator 250-1, par 0046), arranged to generate an output oscillation signal (see, crystal oscillator 250-1 generates clock to be selected by multiplexer, par 0047);
a multi-port physical-layer circuit (see, fig. 2, multiport PHY IC 202-1 coupled with external crystal oscillator 250-1, par 0046), coupled to the crystal oscillator, comprising at least: 
a first port (see, fig. 2, port 0 of multiple PHY ports 204-1, par 0044); 
at least one second port (see, fig. 2, port 1-3 of multiple PHY ports 204-1, par 0044); 
a first physical-layer circuit (see, fig. 1-2, PHY module corresponding to port 0 of multiple PHY ports 204-1 of Ethernet device, par 0004), corresponding to the first port, and connected to a first link partner device (see, link partner, par 0051) through the first port and a first Ethernet cable (see, fig. 1, PHY module corresponding to port 0 of multiple PHY ports 204-1 of Ethernet device connects to link partner via cable 104, par 0004, 0051); and 
at least one second physical-layer circuit (see, fig. 1-2, PHY module corresponding to single port of port 1-3 of multiple PHY ports 204-1 of Ethernet device, par 0004), corresponding to the at least one second port, and connected to at least one second link partner device (see, link partner, par 0051) through the at least one second port and at least one second Ethernet cable (see, fig. 1, PHY module corresponding to single port of port 1-3 of multiple PHY ports 204-1 of Ethernet device connects to link partner via cable 104, par 0004, 0051); 
wherein all of the first physical-layer circuit (see, fig. 1-2, PHY module corresponding to one of the multiple PHY ports 204-1 of Ethernet device, par 0004) and the at least one second physical-layer circuit (see, fig. 1-2, PHY module corresponding to another one of the multiple PHY ports 204-1 of Ethernet device, par 0004) receive the output oscillation signal (see, fig. 2, clock from the local/external crystal oscillator 250-1, par 0046) from the crystal oscillator (see, all the PHY ports receive clock from oscillator 250-1 as input when selected as grandmaster clock, par 0047. Noted, different port receives clock from oscillator on different occasion), and utilize the output oscillation signal to generate multiple clock waveforms, respectively (see, crystal oscillator 250-1 generates clock to be selected by multiplexer as TX_CLK for all the ports of multiple PHY ports 204-1 and utilized to generate further clock, par 0044-0045, 0047. Noted, one port and another port being selected as grandmaster clock and utilize oscillator clock as input at different occasion).
Barkan’527 discloses all the claim limitations but fails to explicitly teach:
when a crosstalk noise is converged and compensated, the first physical-layer circuit and the at least one second physical-layer circuit are all configured in a master mode.

However Ho’635 from the same field of endeavor (see, fig. 1 and 7, network apparatus 10 applied to the multi-port fast Ethernet network, par 0062) discloses: when a crosstalk noise is converged and compensated, the first physical-layer circuit and the at least one second physical-layer circuit are all configured in a master mode (see, when more than two of the communication ports operate in the master mode, the control unit assigns different seeds to the more than two communication ports for eliminating the interference among the communication ports, stops noise canceller updating their filter coefficients when they are in slave mode, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Ho’635 into that of Barkan’527. The motivation would have been to eliminate the interference among the communication ports (abstract).
 

Regarding claim 6 (Currently amended), Barkan’527 discloses an Ethernet physical-layer circuit (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060), corresponding to a first port (see, fig. 2, port 0 of multiple PHY ports 204-1, par 0044), and connected to a first link partner device (see, link partner, par 0051) through the first port (see, fig. 2, port 0 of multiple PHY ports 204-1, par 0044) and a first Ethernet cable (see, fig. 1, PHY module corresponding to port 0 of multiple PHY ports 204-1 of Ethernet device connects to link partner via cable 104, par 0004, 0051), wherein all of the Ethernet physical-layer circuit (see, fig. 1-2, PHY module corresponding to one of the multiple PHY ports 204-1 of Ethernet device, par 0004) and other at least one physical-layer circuit (see, fig. 1-2, PHY module corresponding to another one of the multiple PHY ports 204-1 of Ethernet device, par 0004) receive an output oscillation signal (see, fig. 2, clock from the local/external crystal oscillator 250-1, par 0046) from a crystal oscillator (see, all the PHY ports receive clock from oscillator 250-1 as input when selected as grandmaster clock, par 0047. Noted, different port receives clock from oscillator on different occasion), and utilize the output oscillation signal to generate multiple clock waveforms, respectively (see, crystal oscillator 250-1 generates clock to be selected by multiplexer as TX_CLK for all the ports of multiple PHY ports 204-1 and utilized to generate further clock, par 0044-0045, 0047. Noted, one port and another port being selected as grandmaster clock and utilize oscillator clock as input at different occasion).
Barkan’527 discloses all the claim limitations but fails to explicitly teach:
when a crosstalk noise is converged and compensated, the Ethernet physical-layer circuit and the other at least one physical-layer circuit are all configured in a master mode.

However Ho’635 from the same field of endeavor (see, fig. 1 and 7, network apparatus 10 applied to the multi-port fast Ethernet network, par 0062) discloses: when a crosstalk noise is converged and compensated, the Ethernet physical-layer circuit and the other at least one physical-layer circuit are all configured in a master mode (see, when more than two of the communication ports operate in the master mode, the control unit assigns different seeds to the more than two communication ports for eliminating the interference among the communication ports, stops noise canceller updating their filter coefficients when they are in slave mode, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Ho’635 into that of Barkan’527. The motivation would have been to eliminate the interference among the communication ports (abstract).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan’527 in view of Ho’635 as applied to claims 1 and 6 above, and further in view of Sedarat (US10873365B1) and Diab et al (US20090097393A1).

Regarding claim 2 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet transceiver device of claim 1 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060). 
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach:
wherein the first port has K channels, and the first physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the first physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over one or more of the four communication channels from internal source within link partner, Col. 1 line 35-43, Col. 5 line 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).
The combination of Barkan’527, Ho’635 and Sedarat’365 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit.

However Diab’393 from the same field of endeavor (see, fig. 1, Ethernet connection between a local link partner and a remote link partner, par 0020) discloses: a near end crosstalk noise cancellation circuit (see, fig. 2, hybrids circuitry 226 comprises noise canceller, par 0042), arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 2, hybrids circuitry 226 comprises alien NEXT cancellers, par 0042) to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller removes crosstalk according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Diab’393 into that of Barkan’527 modified by Ho’635 and Sedarat’365. The motivation would have been to support energy efficient Ethernet networks by dynamically determining when to train Ethernet link partners  (par 0009).

Regarding claim 7 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet physical-layer circuit of claim 6 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060),
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach
wherein the first port has K channels, and the Ethernet physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the other at least one physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the Ethernet physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over one or more of the four communication channels from internal source within link partner, Col. 1 line 35-43, Col. 5 line 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).
The combination of Barkan’527, Ho’635 and Sedarat’365 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit.

However Diab’393 from the same field of endeavor (see, fig. 1, Ethernet connection between a local link partner and a remote link partner, par 0020) discloses: a near end crosstalk noise cancellation circuit (see, fig. 2, hybrids circuitry 226 comprises noise canceller, par 0042), arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 2, hybrids circuitry 226 comprises alien NEXT cancellers, par 0042) to the input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller removes crosstalk according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Diab’393 into that of Barkan’527 modified by Ho’635 and Sedarat’365. The motivation would have been to support energy efficient Ethernet networks by dynamically determining when to train Ethernet link partners  (par 0009).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan’527 in view of Ho’635 as applied to claims 1 and 6 above, and further in view of Sedarat (US10873365B1) and Martinson et al (US8659986B1).

Regarding claim 3 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet transceiver device of claim 1 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060). 
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach:
wherein the first port has K channels, and the first physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the first physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over one or more of the four communication channels from internal source within link partner, Col. 1 line 35-43, Col. 5 line 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).
The combination of Barkan’527, Ho’635 and Sedarat’365 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit.

However Martinson’986 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 42-44) discloses:
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442 and alien interference canceller 458, Col. 5 line 4-7 and line 43-45), arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over communication channels from internal sources caused by the link partners themselves, provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 28-38, Col. 4 line 58-67, Col. 5 line 4-7. Noted, echo canceller (Col. 5 line 11) are from the same channel, therefore NEXT canceller are generated according K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal  to the input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 3 and 4, alien interference canceller 458 cancels alien NEXT interference resulting from adjacent ethernet channels from sources external to a particular link and provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 39-48, Col. 3 line 65-Col. 4 line 1-3, Col. 4 line 58-67).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Martinson’986 into that of Barkan’527 modified by Ho’635 and Sedarat’365. The motivation would have been to allows for a cancellation of crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 12-22).

Regarding claim 8 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet physical-layer circuit of claim 6 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060).
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach
wherein the first port has K channels, and the Ethernet physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the other at least one physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the Ethernet physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over one or more of the four communication channels from internal source within link partner, Col. 1 line 35-43, Col. 5 line 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).
The combination of Barkan’527, Ho’635 and Sedarat’365 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to the input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the other at least one physical-layer circuit.

However Martinson’986 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 42-44) discloses:
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442 and alien interference canceller 458, Col. 5 line 4-7 and line 43-45), arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to (K-1) digital signals Page 15 of 22of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over communication channels from internal sources caused by the link partners themselves, provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 28-38, Col. 4 line 58-67, Col. 5 line 4-7. Noted, echo canceller (Col. 5 line 11) are from the same channel, therefore NEXT canceller are generated according K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal  to the input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 3 and 4, alien interference canceller 458 cancels alien NEXT interference resulting from adjacent ethernet channels from sources external to a particular link and provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 39-48, Col. 3 line 65-Col. 4 line 1-3, Col. 4 line 58-67).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Martinson’986 into that of Barkan’527 modified by Ho’635 and Sedarat’365. The motivation would have been to allows for a cancellation of crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 12-22).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan’527 in view of Ho’635 as applied to claims 1 and 6 above, and further in view of Martinson et al (US8659986B1) and Diab’393.

Regarding claim 4 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet transceiver device of claim 1 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060). 
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach:
wherein the first port has K channels, and the first physical-layer circuit comprises: 
K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to an input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit.

However Martinson’986 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 42-44) discloses:
wherein the first port has K channels (see, first PHY comprises a first plurality of channels, abstract), and the first physical-layer circuit (see, first transceiver physical layer circuit (PHY), abstract) comprises: K transceiver circuits, each corresponding to a specific channel (see, fig. 3, channels belong to each PHY, Col. 3 line 28-39. Noted, 4 channel as example as shown in fig. 3) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 4 line 54-56), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the line 452 (specific channel) and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 39-45); 
an analog-to-digital converter (see, fig. 4, ADC (analog-to-digital converter) 420, Col. 4 line 56-57), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 4 line 56-57), and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 converts from amplified analog signal from VGA and filter 418 to digital signal, Col. 4 line 9-11 and 54-57); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 4 line 63-67), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 4 line 54-67); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442 and alien interference canceller 458, Col. 5 line 4-7 and line 43-45), arranged to generate and output an internal crosstalk compensation signal according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over communication channels from internal sources caused by the link partners themselves, provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 28-38, Col. 4 line 58-67, Col. 5 line 4-7. Noted, echo canceller (Col. 5 line 11) are from the same channel, therefore NEXT canceller are generated according K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal to an input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to multiple digital signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 3 and 4, alien interference canceller 458 cancels alien NEXT interference resulting from adjacent ethernet channels from sources external to a particular link and provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 39-48, Col. 3 line 65-Col. 4 line 1-3, Col. 4 line 58-67).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Martinson’986 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 12-22).
The combination of Barkan’527, Ho’635 and Martinson’986 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit.

However Diab’393 from the same field of endeavor (see, fig. 1, Ethernet connection between a local link partner and a remote link partner, par 0020) discloses: a near end crosstalk noise cancellation circuit (see, fig. 2, hybrids circuitry 226 comprises noise canceller, par 0042), arranged to generate and output an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller removes crosstalk according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Diab’393 into that of Barkan’527 modified by Ho’635 and Martinson’986. The motivation would have been to support energy efficient Ethernet networks by dynamically determining when to train Ethernet link partners  (par 0009).

Regarding claim 9 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet physical-layer circuit of claim 6 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060).
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach:
wherein the first port has K channels, and the Ethernet physical-layer circuit comprises:
K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
Page 19 of 22a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to an input of the digital signal processing circuit according to multiple digital signals of all transceiver circuits of the other at least one physical-layer circuit.

However Martinson’986 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 42-44) discloses:
wherein the first port has K channels (see, first PHY comprises a first plurality of channels, abstract), and the Ethernet physical-layer circuit (see, first transceiver physical layer circuit (PHY), abstract) comprises: K transceiver circuits, each corresponding to a specific channel (see, fig. 3, channels belong to each PHY, Col. 3 line 28-39. Noted, 4 channel as example as shown in fig. 3) and comprising:
	a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 4 line 54-56), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the line 452 (specific channel) and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 39-45); 
an analog-to-digital converter (see, fig. 4, ADC (analog-to-digital converter) 420, Col. 4 line 56-57), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 4 line 56-57), and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 converts from amplified analog signal from VGA and filter 418 to digital signal, Col. 4 line 9-11 and 54-57); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 4 line 63-67), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 4 line 54-67); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442 and alien interference canceller 458, Col. 5 line 4-7 and line 43-45), arranged to generate an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over communication channels from internal sources caused by the link partners themselves, provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 28-38, Col. 4 line 58-67, Col. 5 line 4-7. Noted, echo canceller (Col. 5 line 11) are from the same channel, therefore NEXT canceller are generated according K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal to an input of the digital signal processing circuit (see, DSQ128 decoder 428 and LDPC decoder 432, Col. 4 line 58-67) according to multiple digital signals of all transceiver circuits of the other at least one physical-layer circuit (see, fig. 3 and 4, alien interference canceller 458 cancels alien NEXT interference resulting from adjacent ethernet channels from sources external to a particular link and provides signal after reducing crosstalk noise to DSQ128 decoder 428 and LDPC decoder 432 in digital area (after ADC), Col. 1 line 39-48, Col. 3 line 65-Col. 4 line 1-3, Col. 4 line 58-67).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Martinson’986 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 12-22).
The combination of Barkan’527, Ho’635 and Martinson’986 discloses all the claim limitations but fails to explicitly teach:
a near end crosstalk noise cancellation circuit, arranged to generate an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit.

However Diab’393 from the same field of endeavor (see, fig. 1, Ethernet connection between a local link partner and a remote link partner, par 0020) discloses: a near end crosstalk noise cancellation circuit (see, fig. 2, hybrids circuitry 226 comprises noise canceller, par 0042), arranged to generate an internal crosstalk compensation signal to an input of the programmable gain amplifier according to (K-1) analog signals of other (K-1) transceiver circuits of the Ethernet physical-layer circuit (see, fig. 2, hybrids circuitry 226 comprises NEXT canceller, par 0042. Noted, echo canceller is working on signal from the same channel, therefore NEXT canceller removes crosstalk according to K-1 (total K channel minus one which is the same channel), par 0042. Noted further, digital signal processing (par 0007) within PHY device, therefore programmable gain amplifier implied and hybrids circuitry 226 located on Ethernet interface (fig. 2) comprises NEXT canceller located ahead of programmable gain amplifier).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Diab’393 into that of Barkan’527 modified by Ho’635 and Martinson’986. The motivation would have been to support energy efficient Ethernet networks by dynamically determining when to train Ethernet link partners  (par 0009).


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barkan’527 in view of Ho’635 as applied to claims 1 and 6 above, and further in view of Sedarat (US10873365B1).

Regarding claim 5 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet transceiver device of claim 1 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060). 
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach:
wherein the first port has K channels, and the first physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals of other (K-1) transceiver circuits of the first physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to an input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the first physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit (see, fig. 4, LDPC decoder 432 and DSQ128 decoder 428, Col. 5 line 39-45) according to (K-1) digital signals of other (K-1) transceiver circuits of the first physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over communication channels from internal source within link partner, and provides signal after noise reduction to LDPC decoder 432 and DSQ128 decoder 428 after processing signal before DAC in digital domain, Col. 1 line 35-43, Col. 5 line 37-45 and 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, output of alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) to an input of the programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35) according to multiple analog signals of all transceiver circuits of the at least one second physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet transceiver device as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).

Regarding claim 10 (Original), Barkan’527 modified by Ho’635 discloses the Ethernet physical-layer circuit of claim 6 (see, FIG. 1-2 and 4C, Ethernet network apparatus with multi-port PHY integrated circuits, par 0004, 0042, 0060),
The combination of Barkan’527 and Ho’635 discloses all the claim limitations but fails to explicitly teach
wherein the first port has K channels, and the Ethernet physical-layer circuit comprises: K transceiver circuits, each corresponding to a specific channel and comprising: 
a programmable gain amplifier, arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal; 
an analog-to-digital converter, coupled to the programmable gain amplifier, and arranged to perform an analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal; 
a digital signal processing circuit, coupled to the analog-to-digital converter, and arranged to process the digital receiving signal; and 
a near end crosstalk noise cancellation circuit, arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals Page 20 of 22of other (K-1) transceiver circuits of the Ethernet physical-layer circuit, and further arranged to generate and output an external crosstalk compensation signal to an input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the other at least one physical-layer circuit.

However Sedarat’365 from the same field of endeavor (see, fig. 1, Ethernet network architecture includes network switch 102 interfaces with a computer 104 via an interface circuit 106, Col. 2 line 30-40) discloses:
wherein the first port has K channels (see, fig. 2, multiple channels within transceiver physical layer circuit (PHY), Col. 2 line 19-29), and the Ethernet physical-layer circuit (see, fig. 2, a first transceiver integrated circuit 202, Col.2 line 58-62) comprises: K transceiver circuits (see, fig. 2-3, each transmitter TXA - TXH, Col. 3 line 1-5), each corresponding to a specific channel (see, fig. 2-3, each transmitter TXA - TXH can be considered as individual transmitters (ports in fig. 3) or individual transmitter channels, Col. 3 line 1-5 and Col.4 line 50-57) and comprising: 
a programmable gain amplifier (see, fig. 4, VGA and filter 418, Col. 5 line 28-35), arranged to receive an input analog receiving signal of the specific channel, and amplify the input analog receiving signal to generate an amplified analog signal (see, fig. 4, VGA and filter 418 receives analog receiving signal of the specific channel and adjusts gain amplifier, Col. 4 line 58-60, Col. 5 line 28-35); 
an analog-to-digital converter (see, fig. 4, analog-to-digital converter (ADC) 420, Col. 5 line 35), coupled to the programmable gain amplifier (see, fig. 4, ADC 420 receives output from VGA and filter 418, Col. 5 line 33-35), and arranged to perform an Page 14 of 22analog-to-digital conversion on the amplified analog signal for generating a digital receiving signal (see, fig. 4, A/D converter 420 digitizes amplified analog signal from VGA and filter 418, Col. 5 line 33-35 and 63); 
a digital signal processing circuit (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428, Col. 5 line 41-45), coupled to the analog-to-digital converter, and arranged to process the digital receiving signal (see, fig. 4, LDPC decoder 432 and 128DSQ decoder 428 processes the output from ADC 420, Col. 5 line 28-45); and 
a near end crosstalk noise cancellation circuit (see, fig. 4, NEXT canceller 442, Col. 5 line 49-52), arranged to generate and output an internal crosstalk compensation signal to an input of the digital signal processing circuit according to (K-1) digital signals Page 20 of 22of other (K-1) transceiver circuits of the Ethernet physical-layer circuit (see, fig. 4, NEXT canceller 442 reduces crosstalk noise introduced in the transmission and reception of data over one or more of the four communication channels from internal source within link partner, Col. 1 line 35-43, Col. 5 line 49-52. Noted, echo canceller (Col. 5 line 49-52) are from the same channel, therefore NEXT canceller are generated according to K-1 (total K channel minus one which is the same channel), and further arranged to generate and output an external crosstalk compensation signal (see, fig. 7, output of alien near end crosstalk (ANEXT) cancellation circuitry 702, Col. 7 line 31-36) to an input of the programmable gain amplifier according to multiple analog signals of all transceiver circuits of the other at least one physical-layer circuit (see, fig. 7, alien near end crosstalk (ANEXT) cancellation circuitry 702 which reduces interference from sources external to a particular link include adjacent cross-talking Ethernet from different port, Col. 1 line 47-52 and Col. 7 line 31-36. Noted, fig. 7 ANEXT cancellation circuitry 702 takes output from transmitter and adjust input of receiver, therefore works between ports and in analog area, and thus before the input of Hybrid 416 and VGA&filter 418 in fig. 4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the Ethernet physical-layer circuit as taught by Sedarat’365 into that of Barkan’527 modified by Ho’635. The motivation would have been to allows for a cancellation of far end crosstalk occurring between the PHYs by sharing information among PHYs (Col. 2 line 19-29).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diab (US20110255427A1) discloses: “Ethernet-based systems rely on a fundamental clock to transmit data….modern multi-port systems, all of the clocks are typically derived from a single oscillator. The receive clock, for example, often represents a phase adjusted version of the transmit clock” (par 0003), “1000BASE-T transmission has the master device transmitting based on a 125 MHz clock. In reality, however, the clocks for the master device and the slave device will vary by some small amount due to variations (ε) in the crystal oscillator when considering factors such as process and temperature variations” (par 0004). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473